Title: To John Adams from Ralph Izard, 21 May 1779
From: Izard, Ralph
To: Adams, John


     
      Dear Sir
      Paris 21st. May 1779
     
     I have received your favour of 13th. May, on the subject of Dr. Franklin’s conduct on the 12th. of last January, for which I thank you. I should have been glad if you had gone more fully into it; perhaps however it is unnecessary, as the principal fact is established.
     I can have no objection to your communicating our correspondence on this subject to Dr. Franklin; but you will be good enough to excuse my declining to write to him about it. In your presence, and Mr. Lee’s he promised to send me a Copy of the Letter which you refused to sign. He afterwards gave me the same promise under his hand, which I shewed you at Passy. He has not however thought proper to pay the least regard to either of these engagements. I wish therefore to trouble him as little as possible with my Letters. I have had the pleasure of frequently seeing the Chevalier de la Luzerne, and M. de Marbois, the Secretary of the Embassy, and congratulate you on your prospect of having such agreeable companions in your Voyage. They appear to me to be very worthy, sensible men; and I am very happy in thinking that they will give universal satisfaction to our Countrymen both in, and out of Congress. I am extremely desirous of returning to my native Country, and it will give me great pleasure if my next Dispatches from Congress should put it into my power to do it. The last Post from London brought nothing new. No account had been received of the sailing of Admiral Arbuthnot’s Squadron, who was still in Torbay; so that I hope M. la Motte Picquet, who sailed from the neighbourhood of la Rochelle on the 10th. with the American Ships under his Convoy will not meet with him. My Wife desires her Compliments, and I am Dr. Sr. Your most obt. hble Servt.
     
      Ra. Izard
     
     